Name: Decision of the EEA Joint Committee No 27/97 of 30 April 1997 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: deterioration of the environment;  environmental policy;  European construction
 Date Published: 1997-09-04

 4.9.1997 EN Official Journal of the European Communities L 242/76 DECISION OF THE EEA JOINT COMMITTEE No 27/97 of 30 April 1997 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 82/96 of 13 December 1996 (1); Whereas Council Directive 96/61 /EC of 24 September 1996 concerning integrated pollution prevention and control (2) is to be incorporated into the Agreement; Whereas Council Directive 96/61/EC repeals, with effect from the date 11 years after its entry into force, Council Directive 84/360/EEC of 28 June 1984 on the combating of air pollution from industrial plants (3) which is incorporated in the Agreement and which therefore is to be deleted from the Agreement with effect from the same date, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 2f (Council Regulation (EEC) No 1836/93) in Annex XX to the Agreement: 2g. 396 L 0061: Council Directive 96/61/EC of 24 September 1996 concerning integrated pollution prevention and control (OJ L 257, 10. 10. 1996, p. 26). Article 2 The text of point 16 (Council Directive 84/360/EEC) shall be deleted with effect from 30 October 2007. Article 3 The texts of Council Directive 96/61/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 May 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1997. For the EEA Joint Committee The President C. DAY (1) OJ L 100, 17. 4. 1997, p. 71. (2) OJ L 257, 10. 10. 1996, p. 26. (3) OJ L 188, 16. 7. 1984, p. 20.